Examiner’s Comments
1.	This office action is in response to the amendment received on 12/16/2021.
	Claim 7 has been canceled by applicant.
	Claims 1-6 and 8-20 are pending and have been examined on merits, and now allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1, 13 and 19, the combination of the structural elements recited in claims 1, 13 and 19 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claims 1 and 19, all matters of form have been remedied and applicant’s amendment has combined the indicated allowable subject matter with their respective base claim which now places the application in condition for allowance over the prior art of record.
With respect to claim 13, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical kit and, the second portion dimensioned to be received in the elongate member, the second portion including a seal member configured to provide a fluid-tight seal against the elongate member; and the third portion configured to engage the elongate member in a sealing relation; and an access port including: a housing including a lumen .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
1/5/2022